WELLS, Judge.
Alberic Israel, pro se, petitions this court for a writ of mandamus directing the court below to issue a final appealable order dismissing this action. Because we agree that the record before us is confusing as to whether a final order dismissing this action ever was entered, and because Israel dismissed his appeal in case number 3D13-2090 following the City’s representations that the order on appeal was from a non-final, non-appealable order, we grant the instant petition and remand for entry of a final order dismissing the action below with-prejudice.
Petition granted.